DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

1.	Claims 14-22, 24, 26-28 are pending and being examined.

Specification
2.	The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. Examiner suggests a title relevant to the claimed invention such as combination therapy of pancreatic cancer with olaratumab, nab-paclitaxel, and gemcitabine.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

3.	Claim 27 and 28 are rejected under 35 U.S.C. 103 as being unpatentable over ClinicalTrials.gov NCT02659020, online publication March 1, 2016; in view of ClinicalTrials.gov NCT02945800, online publication October 25, 2016; Garnett et al (Cancer Vet Journal, 2016, 57:1149-1155), Trieu et al (AACR Annual Meeting-- Apr 12-.
NCT02659020 discloses treatment of soft tissue sarcoma patients with pharmaceutical compositions of olaratumab and gemcitabine. 
NCT02659020 does not teach there are containers present or a container of a pharmaceutical composition of nab-paclitaxel.
NCT02945800 discloses the treatment of soft tissue sarcoma patients with pharmaceutical compositions of gemcitabine and nab-paclitaxel.
Garnette et al teach that gemcitabine is a commercially available chemotherapeutic and teach reconstituting it using sterile saline for administration (Drug Preparation, p. 1150, col. 2).
Trieu et al teach that nab-paclitaxel (Abraxane) is commercially available and teach reconstituting it for administration.
Loizos et al teach and claim the sequences of olaratumab (IMC-3G3) (claims, Table 1 and 2). Loizos et al suggest olaratumab can be used in combination with other chemotherapeutic agents such as paclitaxel and gemcitabine (abstract; col. 3, lines 15-19; col. 6, lines 45-50; col. 16, lines 42-67).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to provide a combination of olaratumab, nab-paclitaxel, and gemcitabine present in containers with pharmaceutically acceptable carriers. One would have been motivated to bring the three agents together for the treatment of the same soft tissue sarcoma taught by NCT02659020 and  NCT02945800, and because Loizos suggests combining olaratumab with other chemotherapeutic agents such as paclitaxel 
It is noted that textural instructions are viewed as a recitation of intended use and therefore do not differentiate the claims from the prior art (see MPEP 2112.01). Claim 28 reads on the instructions for administering olaratumab, nab-paclitaxel, and gemcitabine.
It is noted that the recitation of “for use in the treatment pancreatic cancer” in claim 27 is merely suggestive of an intended use and is not given weight for purposes of comparing the claims with the prior art.  The claims read on the active ingredients per se, which are olaratumab, nab-paclitaxel, and gemcitabine (see MPEP 2111.02).


The applied reference US Patent Application Publication 2021/0113692 has a common inventor and applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.
Baldwin et al claims methods of treating pancreatic cancer in a patient, comprising administering to the patient about 15mg/kg or 20 mg/kg of olaratumab on days 1 and 8 of a 21 day cycle. Baldwin et al teaches olaratumab can be administered in combination with one or more other anti-cancer treatments, including 
Baldwin et al does not teach further administering gemcitabine and nab-paclitaxel, the dosage and administration regimens instantly claimed, or a kit comprising the three drugs and in containers.
Loizos et al teach and suggest treating cancer with olaratumab (IMC-3G3) in combination with chemotherapeutics such as gemcitabine and paclitaxel (abstract; col. 3, lines 15-19; col. 6, lines 45-50; col. 16, lines 42-67).
Von Hoff et al teach gemcitabine and nab-paclitaxel are a known combination of chemotherapeutics that successfully treat pancreatic cancer and significantly improve overall survival (abstract). Von Hoff et al teach administering nab-paclitaxel by IV infusion at a dose of 125 mg/m2 followed by infusion of gemcitabine according to the gemcitabine label at a dose of 100 mg/m2 on days 1, 8, 15, 29, 36 and 43 for one cycle, subsequence cycles comprises administration on days 1, 8, and 15 every 4 weeks (p. 1693, Study Design and Treatment).
Youssoufian et al teach clinically administering olaratumab to patients having several different types of solid malignancies either as 4 weekly infusions of 16 mg/kg or every 2 weeks at doses of 15 and 20 mg/kg.

Redondo et al teach clinically administering olaratumab to cancer patients in combination with gemcitabine and a taxane chemotherapeutic, wherein olaratumab is administered at 15 mg/kg on days 1 and 8 or at 20 mg/kg on days 1 and 8, and gemcitabine administered 900 mg/m2 on days 1 and 8 in a 21 day cycle.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add administration of gemcitabine and nab-paclitaxel to the method claimed by the copending application. One would have been motivated to because: (1) Baldwin et al suggest administering olaratumab in combination therapy with chemotherapeutics; (2) Loizos et al suggest gemcitabine and paclitaxel chemotherapeutics can be combined with olaratumab therapy; and (3) Von Hoff et al teach administering gemcitabine and nab-paclitaxel for the same function to treat pancreatic cancer as disclosed by Baldwin et al. One of ordinary skill in the art would have a reasonable expectation of success to add administration of gemcitabine and nab-paclitaxel to the method of Baldwin et al given Von Hoff et al demonstrate gemcitabine and nab-paclitaxel successfully treat pancreatic cancer and significantly improve overall survival and Gerber et al, Redondo et al, and Baldwin et al demonstrate clinical administration of olaratumab to cancer patients in combination with chemotherapeutics including taxanes/paclitaxel and/or gemcitabine. 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer olaratumab, gemcitabine and nab-paclitaxel at 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to bring together pharmaceutical compositions olaratumab, gemcitabine and nab-paclitaxel as a “kit” and in container with pharmaceutical carrier. One of ordinary skill in the art would have been motivated to and have a reasonable expectation of success to given the known pharmaceutical use and availability of all of these agents provided separately for treatment of the same cancer.


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets 

5.	Claims 14-22, 24, 26-28 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of copending Application No. 17/091,552 in view of US Patent 8,128,929, Loizos et al, issued March 2012; Von Hoff et al (New England J of Medicine, 2013, 36:1691-1703); Youssoufian et al (Journal of Clinical Oncology, 2008, 26, no. 14, suppl; abstract 14617); Gerber et al (Journal of Clinical Oncology, 2014, 32: no. 15. suppl; abstract 8050); and Redondo et al (Annals of Oncology, 2016, 27 (Supplement 6):vi483-vi492).
The copending application claims methods of treating pancreatic cancer in a patient, comprising administering to the patient about 15mg/kg or 20 mg/kg of olaratumab on days 1 and 8 of a 21 day cycle.
The copending application does not claim further administering gemcitabine and nab-paclitaxel, the dosage and administration regimens instantly claimed, or a kit comprising the three drugs and in containers.
Loizos et al teach and suggest treating cancer with olaratumab (IMC-3G3) in combination with chemotherapeutics such as gemcitabine and paclitaxel (abstract; col. 3, lines 15-19; col. 6, lines 45-50; col. 16, lines 42-67).
Von Hoff et al teach gemcitabine and nab-paclitaxel are a known combination of chemotherapeutics that successfully treat pancreatic cancer and significantly improve overall survival (abstract). Von Hoff et al teach administering nab-paclitaxel by IV 2 followed by infusion of gemcitabine according to the gemcitabine label at a dose of 100 mg/m2 on days 1, 8, 15, 29, 36 and 43 for one cycle, subsequence cycles comprises administration on days 1, 8, and 15 every 4 weeks (p. 1693, Study Design and Treatment).
Youssoufian et al teach clinically administering olaratumab to patients having several different types of solid malignancies either as 4 weekly infusions of 16 mg/kg or every 2 weeks at doses of 15 and 20 mg/kg.
Gerber et al demonstrate clinical treating cancer patients with a combination of olaratumab and paclitaxel/carboplatin, wherein olaratumab was administered at 15 mg/kg on days 1 and 8 of each cycle.
Redondo et al teach clinically administering olaratumab to cancer patients in combination with gemcitabine and a taxane chemotherapeutic, wherein olaratumab is administered at 15 mg/kg on days 1 and 8 or at 20 mg/kg on days 1 and 8, and gemcitabine administered 900 mg/m2 on days 1 and 8 in a 21 day cycle.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to add administration of gemcitabine and nab-paclitaxel to the method claimed by the copending application. One would have been motivated to because: (1) Loizos et al suggest gemcitabine and paclitaxel chemotherapeutics can be combined with olaratumab therapy; and (2) Von Hoff et al teach administering gemcitabine and nab-paclitaxel for the same function to treat pancreatic cancer as claimed by the copending application. One of ordinary skill in the art would have a reasonable expectation of success to add administration of gemcitabine and nab-paclitaxel to the method claimed by the copending application given Von Hoff et al 
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to administer olaratumab, gemcitabine and nab-paclitaxel at on the days and at the doses instantly claimed given the cited references teach administering the instantly claimed doses and on overlapping days and schedules instantly claimed, and demonstrate the function of each agent in the treatment of cancer is known. The cited references recognize the need to treat pancreatic cancer and the known clinically safe doses and administration regimens of each of the drugs, and their known function in treating cancer. Given the known function of olaratumab, gemcitabine and nab-paclitaxel in the treatment of cancer and pancreatic cancer, and given the known doses and administration regimens clinically administered for each of the drugs taught by the cited references, one of skill in the art could have pursued treatment of pancreatic cancer by administration of olaratumab, gemcitabine and nab-paclitaxel at the instantly claimed doses and days with a reasonable expectation of success.
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was filed to bring together pharmaceutical compositions olaratumab, gemcitabine and nab-paclitaxel as a “kit” and in container with pharmaceutical carrier. One of ordinary skill in the art would have been motivated to and have a reasonable expectation of success to given the known pharmaceutical use and availability of all of these agents provided separately for treatment of the same cancer.



6.	Conclusion: No claim is allowed.

7.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAURA B GODDARD whose telephone number is (571)272-8788. The examiner can normally be reached Mon-Fri, 7am-3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Misook Yu can be reached on 571-272-0839. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/Laura B Goddard/Primary Examiner, Art Unit 1642